Citation Nr: 1217765	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  07-03 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran





ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran had active military service from March 1967 to January 1979.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

The Veteran appeared and testified at a Travel Board hearing held before the undersigned Veterans Law Judge in March 2009.  A copy of the transcript of this hearing has been associated with the claims file.

The Board remanded the claim in January 2010, in part, to afford the Veteran a new examination concerning his TDIU claim.  As discussed in detail below, the Veteran failed to report for an examination which had been scheduled.  The remand also instructed the RO to adjudicate additional "inextricably intertwined" claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Two of these claims - entitlement to service connection for porphyria cutanea tarda and for an increased evaluation for diabetes mellitus - were adjudicated by the RO in March 2010 and August 2010, respectively.  The Board also instructed the RO to adjudicate matters concerning new and material service connection claims for post traumatic stress disorder and for a left knee disability.  The Board observes that adjudication of these two matters occurred in September 2008, following the receipt of the Veteran's claims to reopen in June 2008 (see VA Form 21-4138).  The remand instructions were thereby complied with.  Stegall v. West, 11 Vet. App. 268 (1998).




FINDINGS OF FACT

1.  The Veteran is service-connected for gouty arthritis and diabetes mellitus Type II with nonproliferative diabetic retinopathy, both rated as 20 percent disabling; hypertension, peripheral neuropathy of both upper and lower extremities, and lumbar spine arthritis, all rated as 10 percent disabling; and erectile dysfunction rated as noncompensably (zero percent) disabling.  The Veteran's diabetes mellitus Type II with nonproliferative diabetic retinopathy (20 percent) and peripheral neuropathy of all four extremities (10 percent times 4) are from common etiology, and the combined rating for these disabilities is 50 percent (20 + 10 + 10 + 10 + 10).  The remaining disabilities result in a combined disability rating of 70.

2.  The credible lay and medical evidence does not show that the Veteran's service-connected disabilities have prevented him from securing and obtaining substantially gainful employment for any time during the appeal period.


CONCLUSION OF LAW

The criteria for the assignment of a TDIU due to service-connected disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002).  38 C.F.R. § 3.159 (2011).  See also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the instant case, the Veteran received notification in April 2006, prior to the initial unfavorable agency decision which was issued in July 2006.  The RO's April 2006 notice letter advised the Veteran what information and evidence was needed to substantiate the claim decided herein and what information and evidence must be submitted by him, namely, any additional evidence and argument concerning the claimed condition and enough information for the RO to request records from the sources identified by the Veteran.  He was specifically told that it was his responsibility to support the claim with appropriate evidence.  The April 2006 letter also provided notice regarding the assignment of disability ratings and effective dates as required by Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  Finally the letter advised him what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies.  The duty to notify the Veteran was satisfied under the circumstances of this case.  38 U.S.C.A. § 5103.

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159 (2011).

Service treatment records are associated with claims file, as are all post-service treatment records identified by the Veteran.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran was afforded a VA general medical examination in May 2006.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2011); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  The May 2006 VA examination is adequate for the purposes of determining entitlement to TDIU, as it involved a review of the Veteran's pertinent history and a physical examination of the Veteran and provides an opinion with supporting rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Concerning VA examinations, the Board's January 2010 remand instructed the RO to afford the Veteran an "appropriate VA examination to determine whether the severity of his service-connected disabilities preclude substantial gainful employment."  The Veteran was notified that such an examination was to be scheduled, and that he would be notified separately where and when the examination was to be conducted.  The letter also, of note, informed the Veteran of the complete language set out in 38 C.F.R. § 3.655.  38 C.F.R. § 3.655 is entitled "Failure to Report for Department of Veterans Affairs Examination."  A December 2011 letter informed the Veteran the VA examination was to take place on January 6, 2012, at the VA Medical Center (VAMC) in Fayetteville, Arkansas.  The Veteran, as shown as part of a later dated December 2011 VA Form 21-0820 (Report of General Information), indicated that he did not wish to cancel the scheduled examination.  The Veteran failed to report for the scheduled VA examination.  A letter from a member of the House of Representatives to VA, dated in December 2011, related the Veteran's displeasure in being asked to make an eight hour roundtrip drive to the "Wichita Medical Center" to undergo an "unnecessary medical test."  Another VA Form 21-0820 indicates that the Veteran did not cancel the above-mentioned scheduled VA examination as a result of "illness, hospitalization, or death of a family member."  See 38 C.F.R. § 3.655(a).  As a result, the Board must come to a determination solely on the basis of information included in the record.  38 C.F.R. § 3.655 (2011).  The Board reminds the Veteran that the duty to assist is not a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.
Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), the United States Court of Appeals for Veterans Claims held, in pertinent part, that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  The Federal Circuit has also held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81   (Fed. Cir. 2000). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011). 

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the veteran's level of education, special training and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2011).  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The law provides that a total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service- connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).  When considering whether the veteran's disabilities meets this requirement, disabilities resulting from a common etiology or single accident will be considered as one disability.  Id.

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

A lay claimant is competent to provide testimony concerning factual matters of which he or she has firsthand knowledge (i.e., reporting something seen, sensed or experienced).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

However, there are clearly limitations regarding the competence of a lay claimant to speak to certain matters, such as those involving medical diagnosis and etiology.  See Jandreau, 492 F.3d at 1377 (Fed. Cir. 2007) (noting that a layperson not competent to diagnose a form of cancer).  As reflected in Fed. R. Evid. 701, lay witness testimony is permissible in the form of opinions or inferences when (a) rationally based on the perception of the witness and (b) helpful to a clear understanding of the witness' testimony or the determination of a fact in issue.  Otherwise, in matters involving scientific, technical or other specialized knowledge, Fed. R. Evid. 702 requires that an opinion be provided by a witness qualified as an expert by knowledge, skill, experience, training or education.

The Board observes that the Veteran is eligible to receive TDIU benefits as he is service connected for gouty arthritis and diabetes mellitus Type II with nonproliferative diabetic retinopathy, both rated as 20 percent disabling; hypertension, peripheral neuropathy of both upper and lower extremities, and lumbar spine arthritis, all rated as 10 percent disabling; and erectile dysfunction rated as noncompensably (zero percent) disabling.  The Veteran's diabetes mellitus Type II with nonproliferative diabetic retinopathy (20 percent) and peripheral neuropathy of all four extremities (10 percent times 4) are from common etiology, and the combined rating for these disabilities is 50 percent (20 + 10 + 10 + 10 + 10).  The remaining disabilities result in a combined disability rating of 70.  38 C.F.R. § 4.25 (2011).  Considering his total disability rating is 70 percent, and his diabetes mellitus and peripheral neuropathy of all extremities is rated as 50 percent disabling, the Veteran is eligible to receive TDIU benefits.  See 38 C.F.R. § 4.16 (2011).

As the Veteran meets the percentage threshold requirements, the remaining inquiry is whether he is unable to secure or follow a substantially gainful occupation as a result of such service-connected disabilities.  On his February 2006 VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), the Veteran indicated that he became too disabled to work in October 2005 after incurring a knee injury.  Elsewhere on the application, however, he claimed to have last worked full time in October 1983, and that he worked 30 hours per week in a property maintenance-related job from March 1990 to December 1999.  The Veteran reported completing four years of college.  He asserted that his service-connected gouty arthritis which preceded his internal knee damage rendered him unemployable.  

In addition to his employment history set out as part of his VA Form 21-8940, discussed above, the Veteran also asserts that his service-connected disabilities continue to render him unable to secure gainful employment.  However, the Board observes that a May 2002 VA diabetes mellitus examination report indicates that the Veteran informed the examiner that he was self employed, and that he managed rental properties without restriction due to the diabetes.  A January 2003 VA spine examination report shows that the Veteran reported having had to resign from his job due to the inability to stand for long periods of time.  He attributed this to knee pain and gout flare ups.

The Veteran was also afforded a VA general medical examination in May 2006.  The Veteran was noted to have knee pain, caused by severe osteoarthritis, not gout.  Other disorders shown to be present included a lumbar spine condition, manifested by spasms; diabetes, oral medication use; hypertension, stable on medications; gouty arthritis, improved since decreasing his red meat consumption; paralysis/neuralgia of median nerve, with numbness with laying down and resting at night and long car trips; and neuralgia of external popliteal nerve, numbness from knee down.  The examiner commented that he smelled alcohol on the Veteran's breath; the Veteran indicated that he used alcohol but was advised by a representative in 1990 not to discuss the matter.  

The Veteran reported that he was not employed, but that he had not retired.  The Veteran mentioned that when working he sold rental properties.  Concerning each of his service-connected disabilities, and their impact as to his employability, the examiner commented that the Veteran's diabetes mellitus Type II had no significant affect on his usual occupation.  The examiner commented that the Veteran's neuralgia of the median and popliteal nerves was likely secondary to alcohol abuse and his lumbar condition.  The residuals were reported to only be related to the popliteal nerves.  This was noted by the examiner to have a significant effect on the Veteran's usual occupation, due to decreased mobility (no prolonged ambulation on rough surfaces or stairs).  The Veteran's service-connected hypertension was reported to present no limits upon the Veteran's employability.  His service-connected lumbar spine disability, noted the examiner, had significant effects on the Veteran's employability.  He added that this was due to problems associated with lifting and carrying.  The Veteran's nonservice-connected left knee degeneration was noted to have a significant effect on the Veteran's usual occupation.  The examiner mentioned that employment limitations included no prolonged standing or walking over 30 minutes without resting.  

A July 2007 VA orthopedic examination includes a medical opinion, to the effect that the Veteran's left knee degeneration was not caused by or the result of gouty arthritis.  

The report of an April 2008 VA diabetes mellitus examination shows that the Veteran reported being currently unemployed.  He informed the examiner that he retired in 2006, for medical reasons.  

The Veteran testified in March 2009 at a hearing conducted by the undersigned that he last worked in about 2002 to 2003.  At this time, he managed rental properties.  See page two of hearing transcript (transcript).  He added that due to his left knee problems, he was essentially precluded from being hired by a "mainstream company" in 2005.  See page three of transcript.  He added that when he was working managing rental properties he tended to work about 30 to 35 hours per week.  See page nine of transcript.  

The report of an April 2010 VA diabetes mellitus examination shows that the Veteran reported being currently unemployed.  The report also noted that the Veteran retired in 2006, upon being eligible by age or duration of work.  

As noted above, the Veteran's service-connected disabilities meet the schedular criteria for a TDIU rating (i.e. that a veteran must have one service-connected disability rated at 60 percent or higher or two or more service-connected disabilities, with one disability rated at 40 percent or higher, with a combined rating of 70 percent or higher) under the provisions of 38 C.F.R. § 4.16(a).

Despite the Veteran's eligibility for TDIU benefits, the Board concludes that the preponderance of the evidence demonstrates that the Veteran's service-connected disabilities, disregarding his nonservice-connected disabilities or previous unemployability, do not render him unable to secure or follow a substantially gainful occupation.  The Board first observes that it has reviewed the record in great detail.  Based on the Veteran's conflicting statements regarding when and for what reason(s) he became unemployable, as discussed above, the Board finds that the Veteran is not a credible historian regarding his TDIU claim.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.).

Concerning the medical evidence on file, the Board notes that medical records, and the Veteran's own statements/testimony, show the Veteran was unable to work as a result of his nonservice-connected left knee disorder.  This disorder has also been dissociated from his service-connected gouty arthritis.  While the VA examiner in May 2006 commented that some of the Veteran's service-connected disabilities, had essentially an adverse affect on the Veteran's employability, he also commented that his nonservice-connected left knee disorder had a similar adverse affect.  Finally, there is no medical evidence of record indicating that the Veteran would be precluded from employment as a result of his service-connected disabilities alone.  To this point, as noted, the Board in January 2010 remanded this claim in an effort to afford the Veteran a VA examination to determine "whether it is at least as likely as not that the service-connected disabilities together result in the veteran being unable to obtain and retain substantially gainful employment."  An answer to this posed medical question was found by the Board in January 2010 to be needed in this case.  The Veteran however, unfortunately, failed to report, without good cause, for the scheduled VA examination.  The Board finds the record does not demonstrate that the Veteran's service-connected disabilities alone, without consideration of his nonservice-connected disabilities, are of such severity as to solely preclude his participation in all forms of substantially gainful employment.  Although the Veteran's service-connected disabilities meet the schedular criteria for disability percentages for a TDIU under the provisions of 38 C.F.R. § 4.16(a), the evidence fails to show that these disabilities, disregarding his nonservice-connected disabilities, render him unemployable, the second criteria for a TDIU under 38 C.F.R. § 4.16(a).  Accordingly, a total disability rating based upon individual unemployability due to service-connected disabilities under the provisions of 38 C.F.R. § 4.16(a) is not warranted. 

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to TDIU is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


